                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

                                   No. 5:18-CR-466-FL-1


UNITED STATES OF AMERICA                  )
                                          )
                    v.                    )                        ORDER
                                          )
KYLE ANTHONY CLARK,                       )
                                          )
      Defendant.                          )


       This matter is before the court with regard to Defendant's Motion to Suppress [DE-19].

A hearing on the motion will be held on Wednesday, March 20, 2019, at 10:30           a.m~   in

Courtroom 100 of the New Hanover County Courthouse in Wilmington, North Carolina. The

United States Attorney's Office is directed to make the necessary arrangements for Defendant's

appearance at the hearing.

       SO ORDERED, this the~ day of February 2019.




                                                  Robert B. Jones, Jr.
                                                  United States Magistrate Judge
